Ingraham, J. (dissenting):
This application presents several novel and interesting questions, but the necessity of an early decision and the limited timé at my disposal make a full discussion impossible. I shall, therefore, state quite briefly the considerations that have satisfied me that the writ should issue.
The Bill of Rights, made a part of the Constitution of this State (Art. 1, § 6), provides as follows: “Ho person shall be held to answer for a capital or otherwise infamous crime * * * unless on presentment or indictment of a grand jury * * *. Ho person shall be subject to be twice put in jeopardy for the same offense; nor shall he be compelled in any criminal case to be a witness against himself; nor be deprived of life, liberty or property without due process of law.” These provisions in substantially their present form have been a part of the Constitution of this State since 1822. (Const. [1821] art. 7, § 7; Const. [1846] art. 1, § 6; Const. [1894] art. 1, § 6.) They protect each person from being called to answer for any serious crime, except upon an indictment by a grand jury, and each person against whom there is a criminal charge from being compelled to be a witness in any criminal proceeding against himself. I apprehend that a judgment of a court convicting a person of a felony, unless the prosecution were based upon an indictment by a grand jury, would be absolutely void, and so, a conviction based upon an indictment which was obtained by compelling a person subpoenaed to appear before a grand jury as a witness to be a witness against himself, would be contrary to the fundamental law of the land and ineffectual to justify a detention of the person so convicted. A violation or disregard of the rights secured by these provisions of the Constitution is entirely different from an order in the course of a criminal proceeding where these constitutional rights of the accused were observed, but in *609which legal rules had been violated, for these provisions of the Constitution are to protect the individual, not against a judgment or conviction, but against a criminal prosecution, except one in which the rights secured to him by these provisions of the Constitution are respected. Ho person is to be held to answer for a capital or otherwise infamous crime, unless on presentment or indictment by a grand jury, and coupled with that prohibition is the equally absolute one, that no person shall be compelled in any criminal case to be a witness against himself.
It seems to me clear that an indictment obtained after compelling a person, against whom a charge is presented to the grand jury, to be a witness against himself, is not an indictment upon which that person can be tried without a violation of both the spirit and the letter of these provisions of the Constitution. To require a person to answer for a crime, unless it falls within the constitutional exceptions, there must be an indictment, but either in obtaining that indictment or upon a trial thereon, the person charged with the crime is protected from being compelled to testify against himself, and an indictment obtained upon the testimony of a person against whom the charge is pending, where he is compelled to be a witness against himself, is an indictment obtained by violating the express right conferred upon every person in this State, and, therefore, is not an indictment contemplated by the provisions of the Constitution, which is necessary before a person can be compelled to answer, that is, to be put upon trial for the crime with which he is charged. I do not think it is any answer for the district attorney to say that he should be allowed to try the person charged with the commission of a crime upon an indictment thus obtained and, if the person is convicted, to allow him to raise the question on appeal. For the Constitution expressly provides that no one shall be held to answer for a crime that does not fall within the constitutional exceptions unless an indictment is obtained, and an indictment obtained by a violation of a right reserved to every citizen by the same provision of the Constitution is not an indictment contemplated by this section of the Constitution which would justify the authorities in holding the defendant to answer. It would be a reproach upon the administration of justice to compel a defendant to be convicted of a crime and imprisoned, where the conviction *610was obtained by a violation of a right secured to him by the fundamental law of the State. I am, therefore, convinced that an indictment thus obtained is not the indictment contemplated by the Constitution, which justifies any court in compelling a person charged with a crime to answer the charge.
This court and the Court of Appeals in the late case of People ex rel. Lewisohn v. O’Brien (81 App. Div. 51; affd., 176 N. Y. 253) discussed the right assured to every citizen of this State by this provision of the Constitution, and the Court of Appeals followed and approved Counselman v. Hitchcock (142 U. S. 547), saying: “ The meaning of the constitutional provision is not merely that a person shall not be compelled to be a witness against himself, * * *
but its object is to insure that a person shall not be compelled, when acting as a witness in any investigation, to give testimony which may tend to show that he himself has committed a crime,” and cited with approval the opinion of Mr. Justice Blatohford in Counselman v. Hitchcock (supra), where he says : “ This provision* must have a broad construction in favor of the right which it was intended to secure. The matter under investigation by the grand jury in this case was a criminal matter, to inquire whether there had been a criminal violation of the Interstate Commerce Act.† If Oounselman had been guilty of the matters inquired of in the questions which he refused to answer he himself was liable to criminal prosecution under the act. The case before the grand jury was, therefore, a criminal case. The reason given by Oounselman for his refusal to answer the questions was that his answers might tend to criminate him, and showed that his apprehension was that if he answered the questions truly and fully (as he was bound to do if he should answer them at all), the answers might show that he had committed a crime against the Interstate Commerce Act, for which he might be prosecuted. His answers, therefore, would be testimony against himself, and he would be compelled to give them in a criminal case. It is impossible that the meaning of the constitutional provision can only be that a person shall not be compelled to be a witness against himself in a criminal prosecution against himself. It would doubt*611less cover such cases, but it is not limited to them. The object was to insure that a person should not be compelled, when acting as a witness in any investigation, to give testimony which might tend to show that he himself had committed a crime.” I have cited this case as an authority for the construction which should be given to this provision of the Constitution. Where the criminal charge is against a third party, any person except the one against whom the charge is made may be called as a witness, and he can only be excused from answering by claiming the privilege that his answer would tend to criminate him, but the person against whom the charge is made cannot, without an express violation of this constitutional provision, be called as a witness upon the investigation before the grand jury. The case being, as Mr. Justice Blatohfobd said, “a criminal case,” the person charged with the crime cannot be compelled even to be sworn as a witness.
In Wynehamer v. People (13 N. Y. 378), in discussing a provision of a statute of 1855 (Chap. 231, § 17), the effect of which was to say to the defendant, “You shall not go into your defense, unless you will not only swear to your innocence, but make yourself a witness and testify to all the circumstances of the case,” Judge Seldex, speaking for the Court of Appeals, says: “ This, for all substantial purposes, is compelling him to be a witness against himself. It is doing precisely that against which it was the object of the Constitution to protect him, viz., searching his conscience under the constraint of an oath. There is no difference between compelling a man to be sworn and assuming his guilt if he refuses, because his refusal has precisely the same effect as if he was sworn and testified to his own guilt; it convicts him. Indeed, the provision is virtually compulsory, as there could scarcely be a more effectual way of compelling a man to be sworn than to say, that unless you consent you shall be convicted and punished as a criminal. The section, therefore, is, in this respect, in my judgment, a plain violation of the Constitution.”
There can be no claim that the relator waived this constitutional right. What happened before the prior grand jury, where the .relator may be said to have made a voluntary statement, cannot affect the investigation before the grand jury at which the indictment was obtained. Ho thing followed the investigation before the *612prior grand jury, and the proceeding before this grand jury was one de novo. The proceedings before the former grand jury were not a part of the proceeding before this, and a waiver before a former grand jury, if one there was, did not and could not prevent upon the new investigation the defendant from claiming that he was entitled to the protection secured to him by the Constitution. I am, therefore, convinced that if this investigation was against the relator, it was a violation of - this provision of the Constitution to call the relator as a witness.
.The learned district attorney does not deny that he subpoenaed the relator to appear before the grand jury as a witness in a charge against Dodge and others. He was investigating charges against the relator in connection with the crime upon which the grand jury subsequently returned an indictment. The relator appeared before the grand jury and requested information as to the nature of the proceeding and the names of the parties against whom it was directed, whereupon the district attorney advised the grand jury that no witness had any right whatever to know the subject of the inquiry and information was refused. He then protested against' being sworn. His protest was overruled and he was sworn as a witness and was interrogated by the assistant district attorney and the members of the grand jury. Again and again he insisted that this examination was in violation of the rights given to him by this constitutional provision. He was threatened with a presentment to the court with a request that he be punished for contempt and finally, after answering questions asked him which tended to show his relation with the other persons against whom indictments were presented, objected to answering further upon the ground that his answers would tend to criminate him — a position before the grand jury which, under the circumstances, was equivalent to a confession of guilt, the very position which it was designed by this provision of the Constitution to meet. One of the charges against the relator was conspiracy with one Steinhart, who was indicted with him. To sustain an indictment there must be evidence of a combination between the relator and Steinhart, and in considering such a charge the warning of the assistant district attorney to the grand jury that they must consider Steinhart’s evidence against Hummel and Hummel’s evidence against Steinhart to determine whether such a *613conspiracy or combination existed is almost a burlesque. The jury could find from Steinhart’s evidence that Hummel was a conspirator and from Hummel’s evidence that Steinhart was a conspirator, and thus these defendants, charged with a crime and having been compelled to testify, were indicted upon their joint testimony; and upon the back of the indictment was the name of the relator as a witness upon which it was found.
The next question is whether this writ is a proper method to prevent the court below from trying this relator upon an indictment thus obtained in violation of this provision of the Constitution. The learned district attorney insisted with great earnestness that prohibition was not the proper remedy; that it is never granted where the error can be reviewed by appeal, and that the relator must wait until he is convicted of the crime and sentenced to imprisonment and, possibly, actually confined in State’s prison before he can claim from a court the protection that the Constitution has given him. We have lately considered the object of this writ in People ex rel. Patrick v. Fitzgerald (73 App. Div. 339), but I think, under the well-settled rules in this State, that this is a case in which the remedy of prohibition is applicable. The defendant made this ^motion before the Supreme Court to dismiss the indictment upon the ground that his constitutional rights had been violated by his being compelled to be sworn as a witness before the grand jury. That motion was denied. The defendant, therefore, has exhausted his remedy in the Supreme Court without obtaining the relief to which, as I think, he was clearly entitled. Section 321 of the Code of Criminal Procedure provides that the only pleading for a defendant indicted for a crime is either a demurrer or a plea. Section 323 of said Code states the grounds of demurrer, which do not include a violation of this provision of the Constitution. There can be no method, therefore, by which this point can be raised upon the trial of the action. Section 313 of the Code of Criminal Procedure prescribes the grounds of a motion to set aside an indictment, and the objection taken is not included within the grounds there specified. Ho other method is prescribed by the Code of Criminal Procedure by which this point can be raised, and if I am right in the view that I have taken of an indictment obtained by a violation of this provision of the Constitution, the indictment *614itself being void as found in violation of the Constitution, the court was bound at any time, upon its attention being called to such violation, to refuse to proceed further with the trial. That motion to set aside the indictment was made and denied, and there is no method by which the relator can review the denial of that motion by an appeal, unless it is by an appeal from a final judgment of conviction. (Code Crim. Proc. § 517.) The defendant, therefore, is in the position of being called for trial before the court upon an indictment found in violation of the -provisions of the Constitution, with no method of reviewing the determination of the court that he must be so tried, unless he is entitled to this writ.
In Quimbo Appo v. People (20 N. Y. 531), one of the leading cases of this country upon a writ of prohibition, the plaintiff in error had been tried and convicted at the Court of Oyer and Terminer of murder in the first degree. At a subsequent term of that court the defendant made a motion for a new trial upon excejrtions and newly-discovered evidence. The district attorney having taken the objection that the court was without authority to grant a new trial after a conviction and entry of judgment, the court overruled that objection,'and announced itself as ready to proceed with tlife motion. Whereupon the district attorney obtained a writ of pro-v hibition directed to the Court of Oyer and Terminer, prohibiting that court from hearing that motion. The writ so granted was sustained by the Court of Appeals. The objection was taken in that case that is taken here, that the Court of Oyer and Terminer, being a court of general jurisdiction, had power to determine whether or not it had jurisdiction to hear that motion, and having determined that it had jurisdiction, the only method to review that determination was by appeal. But the Court of Appeals overruled that objection. Judge Selden, delivering the opinion of the court, said: “ But it is said, that when the inferior court or tribunal has jurisdiction of the action, or of the subject-matter before it, any error in the exercise of that jurisdiction can neither be corrected nor prevented by a writ of prohibition. It is true that the most frequent occasions for the use of the writ are where a subordinate tribunal assumes to entertain some cause or proceeding over which it has no control. But the necessity lor the writ is the same where, in a matter of which such tribunal lias jurisdiction, it goes beyond its
*615legitimate powers; and the authorities show that the writ is equally applicable to such a case.” And after citing several cases the court continued : “ These cases prove that the writ lies to prevent the exercise of any unauthorized power, in a cause or proceeding of which the subordinate tribunal has jurisdiction, no less than when the entire cause is without its jurisdiction. The broad remedial nature of this writ is shown by the brief statement of a case by Fitzherbert.* In stating the various cases in which the writ will lie, he says: ‘ And if a man be sued in the Spiritual Court, and the judges there will not grant unto the defendant the copy of the libel, then he shall have a prohibition, directed unto them for a surcease,’ &c., until they have delivered the copy of the libel, according to the statute made Anno 2 H., 5 † (F. N. B., title Prohibition ‡). This shows that the writ was never governed by any narrow technical rules, but was resorted to as a convenient mode of exercising a wholesome control over inferior tribunals. The scope of this remedy ought not, I think, to be abridged, as it is far better to prevent the exercise of an unauthorized power than to be driven to the necessity of correcting the error after it is committed.” Judge Bacon, in his dissenting opinion, says : “ I concur entirely in the opinion that the writ of prohibition was a proper mode to be adopted by the district attorney to stay the action of the Oyer and Terminer, provided that court had not power to give the relief asked for by the prisoner, and grant the application for a new trial. It may be a very ancient remedy, and has undoubtedly been rarely resorted to in our recent practice.”
In Thomson v. Tracy (60 N. Y. 37), Judge Allen, delivering the opinion of the court, says: “A writ of prohibition is to prevent the exercise by a tribunal possessing judicial powers of jurisdiction over matters not within its cognizance, or exceeding its jurisdiction in matters of which it has cognizance.”
In People ex rel. Sprague v. Fitzgerald (15 App. Div. 540; affd. by the Court of Appeals, 156 N. Y. 689) a writ of prohibition was issued to prevent a surrogate from removing an administrator, although the surrogate had power to remove in a proper case; and in People ex rel. Mayor v. Nichols (79 N. Y. 591) it was held that a *616writ of prohibition should issue when it appeared that the court to which it was addressed was doing something which “ is contrary to the general laws of the land.” The court there said: “ Where, however, the statute has imposed restrictions as to the circumstances under which such 6 inferior court or judge thereof ’ may act in matters otherwise within its jurisdiction, and these restrictions are disregarded, the party aggrieved may have a remedy by-prohibition. This is the doctrine stated in Quimbo Appo v. The People (20 N. Y. 531), and by Jacobs * in the citation there made. It goes no further. The remedy may be had to prevent the violation of some fundamental principle of justice, or the transgression of the (bounds prescribed by law.’ * * * The inquiry, then, is whether the
justice who was holding the Special Term had mistaken the practice in a vital particular, or was doing anything manifestly outside of or beyond the jurisdiction of the court.” (See, also, People ex rel. Hess v. Inman, 74 Hun, 130.) These cases establish the principle that where a court is about to act without jurisdiction, or in excess of jurisdiction, prohibition will lie and any act based upon a violation of a privilege secured by the Constitution is an act in excess of jurisdiction. In Coal Co. v. Boolittle (54 W. Va. 210) a writ was granted where a judge was disqualified from hearing a case.
In California it has been held that a court will be restrained by a writ of prohibition from trying a case where no legal indictment has been found. (Levy v. Wilson, 69 Cal. 105; Bruner v. Superior Court, 92 id. 239.)
I have no doubt but that this indictment thus found after a compulsory examination of the defendant was an indictment found in violation of section 6 of article 1 of the Constitution, and thus not an indictment upon which this defendant could be held to answer, that the relator has no other remedy, and it is the duty of this court to restrain the Trial Term from proceeding to try the relator upon an indictment thus found in violation of the Constitution and in disregard' of the rights of the relator secured to him thereby, and that for this reason an absolute writ of prohibition should issue.
O’Bbiee, P. J., concurred in result.
Alternative writ vacated and peremptory writ refused.

 U. S. Const. 5th amendt.— [Rep.


 See 24 U. S. Stat. at Large, 379, chap. 104, as amd. by 25 id. 855, chap. 382.— [Rep.


Fitz-Herbert.— [Rep. f See 3 H. 5, Stat. 1, chap. 3.— [Rep.


 See Fitzh. N. B. (9th ed.) 43 E.— [Rep.


 See 5 Jac. L. Diet. (1st Am. ed.J 317.—.[Rep.